NOT RECOMMENDED FOR PUBLICATION
                               File Name: 22a0171n.06

                                       Case No. 21-3436

                         UNITED STATES COURT OF APPEALS                             FILED
                              FOR THE SIXTH CIRCUIT                             Apr 26, 2022
                                                                           DEBORAH S. HUNT, Clerk
                                                      )
 UNITED STATES OF AMERICA,
                                                      )
        Plaintiff-Appellee,                           )      ON APPEAL FROM THE
                                                      )      UNITED STATES DISTRICT
 v.                                                   )      COURT FOR THE NORTHERN
                                                      )      DISTRICT OF OHIO
 DIABLO DEVON TATE,                                   )
        Defendant-Appellant.                          )
                                                      )      OPINION
                                                      )

                    Before: SILER, BUSH, and MURPHY, Circuit Judges.

       BUSH, J., delivered the opinion of the court in which SILER, J., joined. MURPHY, J. (pp.
9–10), delivered a separate opinion concurring in the judgment.

       JOHN K. BUSH, Circuit Judge. Diablo Tate was sentenced to seven years in prison after

pleading guilty to possessing a firearm and ammunition as a felon and to possessing marijuana

with the intent to sell it. Those charges were brought after police uncovered firearms and drugs

during a search of his home. Before his guilty plea, Tate sought to suppress that evidence by

arguing that police depended on false information to secure a search warrant. But success meant

proving both that an officer made a deliberately or recklessly false statement and that any

remaining truthful parts of the affidavit could not support probable cause. Franks v. Delaware,

438 U.S. 154, 155–56 (1978). The district court determined that Tate met neither requirement and

denied his request for a hearing. We affirm.
No. 21-3436, United States v. Tate


                                                   I.

       In late August 2018, police in Euclid, Ohio received complaints of suspicious drug activity

at Tate’s residence. The unidentified complainants claimed that a constant stream of people visited

Tate’s home and left after only a few minutes. So Euclid police began investigating. Officers’

first move was a trash pull conducted the next month.1 That comb through Tate’s trash revealed

several items: packaging labeled “Diablo O.G,” seven vacuum-sealed bags and the cut-off ends of

vacuum-sealed bags, marijuana stems, five marijuana roaches,2 a bag with Tate’s inmate

information written on it, a receipt made out to Tate, and mail addressed to Tate from Texas and

China. Test results revealed the presence of marijuana residue on the vacuum-sealed bags.

       After surveilling the address and observing what they thought could be drug-trafficking

activity, officers conducted a second trash pull. This time, they found miscellaneous mail

addressed to Tate, three vacuum-sealed bags, a plastic bag containing “Platinum Girl Scout

cookies” edible marijuana, and three marijuana roaches. And another test showed another positive

result for marijuana residue on the bags.

       Armed with that evidence, police sought a warrant to search Tate’s residence. Detective

Jose Alcantara recounted the details of the investigation, Tate’s criminal case history, and his own

experience conducting drug investigations in an affidavit. It contained a paragraph that Tate argues

was deliberately false, at worst, and recklessly false, at best:

       Affiant avers that Detectives conducted surveillance of 19051 Genesee Ave during
       the last week of September. During surveillance, Detectives observed vehicle
       traffic during the early morning hours at the address. People would exit the car,

1
  It is what it sounds like: officers looked for evidence of criminal activity in the garbage cans
placed at Tate’s curb.
2
  “A ‘roach’ is what remains after a joint, blunt, or marijuana cigarette has been smoked. It is akin
to a cigarette butt.” United States v. Abernathy, 843 F.3d 243, 246 n.1 (6th Cir. 2016) (citation
omitted).
                                                  -2-
No. 21-3436, United States v. Tate


       enter the home, and return to the car a short time later. This activity, based on
       Affiant’s training and experience, is consistent with drug trafficking.

Affidavit, R. 11-2, PageID 46–47. A judge of the Cuyahoga County, Ohio, Court of Common

Pleas thought the affidavit was enough to support probable cause and issued the search warrant.

       Police then searched Tate’s residence. Inside, they found marijuana, a scale, packaging

material (including labels, bags, and a bag sealer), three cell phones, and $607 in cash. They also

found a loaded DPMS Panther AR-15 firearm, 378 rounds of .223 ammunition, a loaded magazine

of 5.7x28 ammunition, a box of the same ammunition, an empty box for a pistol, and three

unloaded magazines. Tate waived his Miranda rights and told police that the AR-15 was his

girlfriend’s and that he had accompanied her to a firing range. He further admitted involvement

with packaging marijuana but assured police he was no kingpin.

       That search resulted in Tate’s indictment in the Northern District of Ohio several months

later. He soon moved to suppress all the evidence seized during the search. He argued that the

search warrant was not supported by probable cause because the trash-pull evidence was

insufficient and that the good-faith exception could not apply. The district court disagreed. It

ruled that although evidence gathered in a trash pull is often insufficient on its own, the other

evidence presented to the state-court judge gave him a substantial basis to find probable cause. So

it denied Tate’s motion.

       Eventually, however, the government handed over a video of its surveillance of Tate’s

residence. The video apparently showed one individual parking a vehicle outside, entering the

home, and leaving quickly in the early-morning hours. And it showed another individual parking

a vehicle across the street and entering the home before two individuals left and drove away in




                                                -3-
No. 21-3436, United States v. Tate


other vehicles.3 Tate thought this new material meant a second opportunity to have the evidence

suppressed. So he renewed his motion to suppress. In his new motion, he argued that the video

contradicted Alcantara’s description of the surveillance. Tate thus saw the affidavit as “at the very

least recklessly false,” and, relying on Franks, 438 U.S. at 171, argued that it could not be used to

establish probable cause. Addendum to Motion to Suppress, R. 20, PageID 89. And without the

false information, he claimed the rest of the affidavit could not establish probable cause either.

       Again, the district court thought otherwise and held that Tate was not entitled to a hearing

under Franks. It “view[ed] the video in whole” and found that the statement in the affidavit was

“a reasonable interpretation of the surveillance footage.” December 17, 2019 Opinion & Order,

R. 25, PageID 106. So it found that Tate had not met his burden to prove deliberate or reckless

falsity. It also held that the affidavit could establish probable cause even without the allegedly

false statement. His motion to suppress having been twice rejected, Tate pleaded guilty and

received concurrent 84- and 54-month sentences. He now timely appeals.


3
  The seven-hour video is missing from our record. See Appellant Br. at 8, n.1 (noting the absence
of the video from the record and limiting discussion of it “to that reflected in the pleadings below”).
The district court received a copy of the video from the government and viewed it in full. A copy
of the video might also aid our review. But it is not essential to our decision to affirm, for two
reasons.
First, the parties and district court agree on most aspects of the video. Tate’s description leaves
out one detail about the first individual: in his version, the car apparently parks and drives away
three minutes later without the driver exiting the vehicle, entering the home, and leaving the home.
But he does not dispute the government and district court’s inclusion of that latter detail in their
descriptions. So we see no reason to reject their collective retelling of the video.
Second, as addressed more fully in Section II, the burden was on Tate to “accompany his
allegations with an offer of proof.” United States v. Bennett, 905 F.2d 931, 934 (6th Cir. 1990).
His motion described the contents of the video, but the district court had to wait for the government
to provide it with a copy. See December 17, 2019 Opinion & Order, R. 25, PageID 104. And
Tate’s promised “motion to supplement the record with the video” never appears to have been
filed here or in the district court. Appellant Br. at 8, n.1; see also Fed. R. App. P. 10(e)(2)
(describing the process for correcting or modifying the record on appeal). Any blame for the
video’s absence from our record falls on Tate.
                                                 -4-
No. 21-3436, United States v. Tate


                                                 II.

       Tate argues that the district court erred in denying his motion for a suppression hearing

under Franks. We review the district court’s findings of fact for clear error and review its

conclusions of law de novo. United States v. Rose, 714 F.3d 362, 369–70 (6th Cir. 2013) (citing

United States v. Graham, 275 F.3d 490, 505 (6th Cir. 2001)).

       The Fourth Amendments protects “[t]he right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures.” U.S. Const. amend. IV.

It also commands that “no Warrants shall issue, but upon probable cause, supported by Oath or

affirmation[.]” Id. Much as we afford probable-cause findings “great deference,” United States

v. Allen, 211 F.3d 970, 973 (6th Cir. 2000) (en banc) (citing Illinois v. Gates, 462 U.S. 213, 236

(1983)), we assign the affidavits supporting those findings a “presumption of validity,” Franks,

438 U.S. at 171. But when a defendant makes “allegations of deliberate falsehood or of reckless

disregard for the truth” against an affidavit, “accompanied by an offer of proof,” he can overcome

that presumption and impeach the contents of the affidavit at an evidentiary hearing. Id. at 171–

72.

       Make no mistake, though: proving entitlement to a Franks hearing is no easy task. A

defendant must show both that the affiant included a false statement made intentionally,

knowingly, or with reckless disregard for the truth and that, without the false statement, the

remnants of the affidavit could not support probable cause. Id. The district court committed no

error in ruling that Tate did not carry that heavy burden.

       We begin and end with the first Franks requirement. Tate had to “make[] a substantial

preliminary showing that the affiant knowingly and intentionally, or with reckless disregard for

the truth, included a false statement or material omission in the affidavit[.]” Rose, 714 F.3d at 370


                                                -5-
No. 21-3436, United States v. Tate


(citing Franks, 438 U.S. at 171). An allegation of falsehood is insufficient on its own. Rather,

“an offer of proof” had to accompany his allegations, and he needed to “provide supporting

affidavits or explain their absence.” United States v. Bennett, 905 F.2d 931, 934 (6th Cir. 1990).

This prong involves only a finding of fact. United States v. Poulsen, 655 F.3d 492, 504 (6th Cir.

2011). So we review the district court’s decision for clear error and will reverse it only if “left

with the definite and firm conviction that the district court made a mistake.” United States v.

Vance, 956 F.3d 846, 853 (6th Cir. 2020) (cleaned up).

       We are left with no such conviction. The district court inspected the two key parts of the

affidavit in turn. The first says that “[d]etectives observed vehicle traffic during the early morning

hours at the address[,]” and the second adds that “[p]eople would exit the car, enter the home, and

return to the car a short time later.” Affidavit, R. 11-2, PageID 46–47. The district court agreed

with the affiant that the video showed two vehicles approaching the residence and stopping during

the morning hours. See December 17, 2019 Opinion & Order, R. 25, PageID 106. It further found

that the video showed two people exiting the vehicles, entering the residence, and returning to “a

vehicle” soon after. Id. Ultimately, it concluded that the affiant’s “interpretation of the video was

a reasonable understanding of what he believed the facts to be.” Id.

       But Tate argues that the district court missed the point in its analysis. In his view, “the

message intended by the affiant” was that “multiple people were each coming to the residence,

entering, staying a few minutes, and then leaving.” Appellant Br. at 16. And because “the

surveillance video was inconsistent with the impression being portrayed in the affidavit[,]” it gave

the Cuyahoga County judge a “false impression[.]” Id. at 17. He cites out-of-circuit cases

involving material omissions to argue that “a false impression can be a Franks violation[.]” Id. at




                                                 -6-
No. 21-3436, United States v. Tate


17–18 (citing Liston v. County of Riverside, 120 F.3d 965, 973 (9th Cir. 1997); State v. Olson, 726

P.2d 1347, 1352 (Kan. Ct. App. 1986)).

       Material omissions like those Tate describes can trigger a Franks hearing, but only “in ‘rare

instances.’” Graham, 275 F.3d at 506 (quoting Mays v. City of Dayton, 134 F.3d 809, 815 (6th

Cir. 1998)). We have held that “an affidavit which omits potentially exculpatory information is

less likely to present a question of impermissible official conduct than one which affirmatively

includes false information.” Id. (quoting United States v. Atkin, 107 F.3d 1213, 1217 (6th Cir.

1997)); see also United States v. Fowler, 535 F.3d 408, 415–16 (6th Cir. 2008).

       Even so, whether Tate thinks the false impression was caused by false information or a

material omission, his arguments fail because of the dearth of evidence accompanying them. “A

Franks violation . . . require[s] a showing of intent[.]” Mays, 134 F.3d at 816. And the defendant’s

allegations “must be more than conclusory[.]” United States v. Stuart, 507 F.3d 391, 396 (6th Cir.

2007) (citing Franks, 438 U.S. at 171). Yet Tate offered little evidence showing that the affiant’s

description of the multi-day surveillance of Tate’s residence was deliberately or knowingly false

or made with a reckless regard for the truth. And his motion lacked “supporting affidavits or

[explanations for] their absence.” Bennett, 905 F.2d at 934 (citing Franks, 438 U.S. at 171).

       Indeed, Tate’s only supporting evidence was a written description of the surveillance video.

He gave no actual video (or explanation for its absence) to the district court. Nor did he provide

the video to us—rendering it exceedingly difficult to accept his argument that the district court

clearly erred in interpreting the video. See supra note 3. This evidence, or lack thereof, falls well

short of the burden required by Franks. See Bennett, 905 F.3d at 934 (citing Franks, 438 U.S. at

171). And so we discern no clear error in the district court’s finding that Tate failed to satisfy the

first prong of Franks.


                                                 -7-
No. 21-3436, United States v. Tate


                                                III.

       Even if Tate could make the required initial showing under Franks, he must also “prove[]

that the false statement or material omission is necessary to the probable cause finding in the

affidavit.” Rose, 714 F.3d at 370 (citing Franks, 438 U.S. at 171–72). But we need not reach that

issue because the district court did not err in ruling that Tate failed to make the showing required

to receive a Franks hearing. We affirm.




                                                -8-
No. 21-3436, United States v. Tate


       MURPHY, Circuit Judge, concurring in the judgment. Criminal defendants often allege

that police officers violated the Fourth Amendment by putting false information in the affidavit

they used to obtain a search warrant. To receive an evidentiary hearing on this type of claim, a

defendant must make a preliminary showing both that an officer deliberately or recklessly included

the false information in the affidavit and that probable cause for the warrant would not have existed

without that information. See Franks v. Delaware, 438 U.S. 154, 171–72 (1978); United States v.

Bateman, 945 F.3d 997, 1008 (6th Cir. 2019). Diablo Tate attempts to make this two-part showing

for the affidavit used to obtain a warrant to search his home. In that affidavit, an officer asserted

that surveillance of Tate’s home had revealed “vehicle traffic” in which “[p]eople would exit the

car, enter the home, and return to the car a short time later.” Aff., R.11-2, PageID 46–47. This

activity, according to the officer, was “consistent with drug trafficking.” Id., PageID 47. After

receiving the video surveillance, though, Tate claims that these statements falsely implied that

multiple people had been seen coming and going. My colleagues reject Tate’s request for a Franks

hearing on the ground that Tate did not show that the officer knowingly or recklessly included

false information in the affidavit. I find this issue difficult to resolve, particularly since Tate did

not include the video in the record on appeal (which might alone justify denial of relief).

       I would instead resolve this case on the second element that Tate must establish to obtain

a Franks hearing: that probable cause would not have existed without the allegedly false statement

about the vehicle traffic at his home. See Franks, 438 U.S. at 171–72; Bateman, 945 F.3d at 1010.

Probable cause requires only a fair probability that the sought-after evidence of a crime will be

found at the particular place to be searched. See United States v. Sheckles, 996 F.3d 330, 337, 340

(6th Cir. 2021). Even without the video surveillance, the affidavit included enough other details

to create such a fair probability that the police would find drugs in Tate’s home. According to the


                                                 -9-
No. 21-3436, United States v. Tate


affidavit, police received a tip of “suspicious drug activity” at his home with a “constant traffic”

of people visiting for short periods of time. Aff., R.11-2, PageID 46. In the next month, a police

search of the trash left at the curb of Tate’s home showed evidence of drug trafficking, including

drug-packaging materials and marijuana residue, as well as mail addressed to Tate. Id. A second

“trash pull” a week later showed more evidence of drug trafficking, including additional marijuana

residue, and more mail connecting the trash to Tate and his home. Id., PageID 47. To top it off,

Tate had a lengthy criminal history of drug-trafficking crimes. Id. This evidence created a

reasonable connection between the drugs and the home. Cf. Sheckles, 996 F.3d at 341.

       In response, Tate points to our decision holding that a single trash pull that uncovers a

small amount of marijuana packaging and residue does not alone suffice to create probable cause.

See United States v. Abernathy, 843 F.3d 243, 251–56 (6th Cir. 2016). But Abernathy made clear

that not much more corroborating information would be required to get over the probable-cause

hump. It, for example, distinguished cases in which the relevant resident had a history of drug

offenses or the police had received tips about drug activity at the home. Id. at 256 (distinguishing

United States v. Thurmond, 782 F.3d 1042, 1043–44 (8th Cir. 2015); United States v. Montieth,

662 F.3d 660, 664 (4th Cir. 2011); United States v. Roberson, 332 F. App’x 290, 291–92 (6th Cir.

2009)). Both corroborating factors—not to mention an additional incriminating trash pull—

existed in Tate’s case. Cf. United States v. Martin, 526 F.3d 926, 930, 935–37 (6th Cir. 2018);

United States v. Talley, 692 F. App’x 219, 222 (6th Cir. 2017). And because the officer’s affidavit

established probable cause without the statement that Tate now challenges, the district court

properly refused his request for a Franks hearing. I would affirm on this ground.




                                               -10-